opportunity to be heard, but largely chose not to participate in the divorce
                trial based on his belief that the discovery process was not complete.                 See
                Callie v. Bowling, 123 Nev. 181, 183, 160 P.3d 878, 879 (2007) (noting that
                procedural due process is satisfied when a party has notice and an
                opportunity to be heard).
                            Further, to the extent that appellant contends that the district
                court judge was biased in refusing to allow him additional discovery, and
                thus, should have recused himself from the case because appellant never
                properly sought the disqualification of the district court judge by filing an
                affidavit specifying the basis for the disqualification, he has waived this
                issue, and thus, we will not consider it in resolving this appeal.              See NRS
                1.235(1) (requiring a party seeking disqualification of a district court judge
                to file an affidavit detailing the facts demonstrating that disqualification
                is necessary); Brown v. Fed. Say. and Loan Ins. Corp., 105 Nev. 409, 412,
                777 P.2d 361, 363 (1989) (explaining that a party waives the issue of
                disqualification on appeal if that party does not properly request
                disqualification). Under these circumstances, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                      LCO (44-42                       ,   J
                                                             Dougl


                                                                              elL   •••••s••s•••••.•
                                                                                                           j

                                                             Saitta

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                      Chris Schumacher
                      Margaret Marie Schumacher
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A